ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 3 May 2022 for the application filed 20 May 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 3 May 2020, with respect to claims 1-11, 14, 17 and 19-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-11, 14, 17 and 19-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-11, 14, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a housing coupled to the fuselage; a coaxial rotor system including a first rotor assembly and a second rotor assembly that are rotatable about a common axis of rotation, the first rotor assembly counter-rotating relative to the second rotor assembly; a motor assembly operably associated with the coaxial rotor system, the motor assembly providing torque and rotational energy to the first rotor assembly and the second rotor assembly; and a gimbal assembly coupled between the motor assembly and the housing, the gimbal assembly includes an inner gimbal ring coupled to the motor assembly, an outer gimbal ring coupled to the inner gimbal ring and the housing, an inner gimbal ring actuator configured to tilt the inner gimbal ring about a first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about a second pivot axis that is orthogonal to the first pivot axis; wherein, gimbal assembly is configured to omnidirectionally tilt the motor assembly and the coaxial rotor system relative to the housing to generate a thrust vector” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-11 and 14 depend from claim 1 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “a fuselage; a housing coupled to the fuselage; a coaxial rotor system including a first rotor assembly and a second rotor assembly that are rotatable about a common axis of rotation, the first rotor assembly counter-rotating relative to the second rotor assembly; a motor assembly operably associated with the coaxial rotor system, the motor assembly providing torque and rotational energy to the first rotor assembly and the second rotor assembly; and a gimbal assembly coupled between the motor assembly and the housing, the gimbal assembly includes an inner gimbal ring coupled to the motor assembly, an outer gimbal ring coupled to the inner gimbal ring and the housing, an inner gimbal ring actuator configured to tilt the inner gimbal ring about a first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about a second pivot axis that is orthogonal to the first pivot axis; wherein, gimbal assembly is configured to omnidirectionally tilt the motor assembly and the coaxial rotor system relative to the housing to generate a thrust vector; wherein, in the VTOL orientation, the first rotor assembly is an upper rotor assembly and the second rotor assembly is a lower rotor assembly; and wherein, in the biplane orientation, the first rotor assembly is a forward rotor assembly and the second rotor assembly is an aft rotor assembly” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claims 19-20 depend from claim 17 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        23 August 2022